Citation Nr: 0212226	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  96-41 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a left leg 
disability.

3.  Whether new and material evidence has been presented to 
reopen a claim of service connection for a respiratory 
disability.

(The issue of entitlement to service connection for an eye 
disability will be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from March 1957 to March 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from a May 1996 rating determination, by the Pittsburgh, 
Pennsylvania, Regional Office (RO).  In current status the 
case returns to the Board following the completion of 
development made pursuant to its September 1998 remand.

Finally, it is pointed out that the Board is undertaking 
additional development with respect to the veteran's reopened 
claim (given the decision below) of service connection for a 
respiratory disorder, to include asthma as well as service 
connection for an eye disorder pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2)).  When development is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099,3105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903.)  After giving 
the notice and reviewing the veteran's and/or his 
representative's response, the Board will prepare a separate 
decision addressing these issues.



FINDINGS OF FACT

1.  All efforts to obtain the veteran's service and post-
service medical history pertaining to hearing loss and a left 
leg disorder have been undertaken by VA to the extent 
possible.

2.  A hearing loss disability for VA purposes was not shown 
or diagnosed during the veteran's active military service; no 
sensorineural hearing loss was manifested to a compensable 
degree within one year after service.  The veteran has not 
presented competent medical evidence of a nexus between his 
current hearing loss and active military service. 

3.  The veteran's left leg injury in service was acute and 
transitory and a chronic disability was not then present.  He 
has not presented competent medical evidence of current left 
leg disability or of a nexus between deep vein thrombosis and 
active military service. 

4.  In a January 1991, rating decision, the veteran's claim 
of entitlement to service connection for a respiratory 
disorder was denied.  The veteran did not perfect an appeal.

5.  Evidence received since the January 1991 rating decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim of entitlement to 
service connection for a respiratory disorder.


CONCLUSIONS OF LAW

1.  The veteran is not shown to have hearing loss due to 
disease or injury, which was incurred in or aggravated by 
active military service.  38 U.S.C.A. §§  1110, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

2.  The veteran is not shown to have a left leg disability 
due to disease or injury, which was incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).

3.  New and material evidence has been submitted to reopen 
the claim of service connection for a respiratory disorder.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of the 
appeal the Veterans Claims Assistance Act of 2000 
(hereinafter VCAA or the Act), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted.  This liberalizing law is 
applicable to the veteran's claims.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, the VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

The record reflects that the veteran and his representative 
were provided with the appeal rating decisions in January 
1991, April 1991 and May 1996 and were also provided with 
statements of the case and supplemental statements of case 
during the pendency of this appeal.  These documents and 
proceedings provided notification of the information and 
medical evidence needed to support a request to reopen a 
previously denied claim, in addition to that which is 
necessary to substantiate a claim of entitlement to service 
connection.  Moreover, the RO has made reasonable efforts to 
develop the record, in that the service medical records were 
obtained and associated with the claims folder, and they 
appear to be intact. 

In a claim for disability compensation, a medical examination 
for compensation claims must be conducted when the evidence 
shows that the claimant has a current disability that may be 
associated with the claimant's active service and there is 
insufficient medical evidence to make a decision on the 
claim.  38 U.S.C.A. § 5103A (West Supp. 2001).  However, the 
Board holds that no VA examinations are necessary to decide 
the current claims.  For the purpose of this decision, the 
veteran has claimed service connection for a respiratory 
disorder, hearing loss, and a left leg disability.  Neither 
hearing loss nor a chronic left leg disorder was diagnosed in 
service and the appropriate systems were evaluated as normal 
at separation.  The evidence of record includes medical 
evaluations and there is some evidence of a current 
disability with regard to each.  However, no competent 
evidence linking them to service has been presented, nor has 
any link even been suggested.  Thus, in the absence of 
evidence showing that any current disabilities may be 
associated with active service and due to the fact that there 
is sufficient evidence to make a decision on the claims, the 
Board may proceed to determine the merits of the claims 
without additional VA examination.

In August 1997, the veteran testified at a hearing before the 
undersigned Board Member.  Further, and also pursuant to the 
Board Remand in September 1998, the RO collected medical 
records from all health care providers identified by the 
veteran.  He has not identified additional relevant evidence 
that has not already been sought and associated with the 
claims file.  The Board does not know of any additional 
relevant evidence, which is available.  Thus, under the 
circumstances in this case, VA has satisfied its duties to 
notify and assist the veteran in this case, and adjudication 
of this appeal poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Therefore, the claims, including the veteran's request to 
reopen a previously denied claim, are ready for appellate 
review.

1.  New and Material Evidence

The veteran is seeking to reopen his claim for service 
connection for a respiratory disorder, which was previously 
denied by the RO in a January 1991 rating decision.  The 
veteran filed an application to reopen his claim in 1995.  
Therefore, his application to reopen this claim was initiated 
prior to July 29, 2001, the effective date of the amended 
§ 3.156, which redefines "new and material evidence" needed 
to reopen a previously denied claim.  See 38 C.F.R. § 3.156 
(West 1991) ( to be codified as amended at 38 U.S.C.A. 
§§ 501, 5103A(f), 5108).

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to a claimant applies, unless the Congress provided otherwise 
or permitted the Secretary to do otherwise, and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991);  see also  62 
Fed. Reg. 37953 (1997), VAOPGCPREC 11-97 (Mar. 24, 1997).  
Notably, however, the VA Secretary has specifically provided 
that the amendments to 38 C.F.R. § 3.156 will be applicable 
to all claims filed on or after August 29, 2001.  As a 
result, the amended regulatory provisions governing new and 
material evidence is not applicable to the veteran's claim to 
reopen, which is discussed below.

As a timely appeal of this adverse action was not submitted, 
the Board concludes that the RO's January 1991 decision is 
final based on the evidence then of record.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2001).  However, the law and regulations provide that if new 
and material evidence has been presented or secured with 
respect to a claim, which has been disallowed, the claim may 
be reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108 (West 1991).

"New and material" evidence, is evidence not previously 
submitted, cumulative or redundant, and which by itself, or 
along with evidence previously submitted, is so significant 
that it must be considered to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156 (a); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); see also Evans v. Brown, 9 Vet. App. 273 
(1996).

Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has stated that in determining whether the 
evidence is new and material, the credibility of the newly 
presented evidence is to be presumed.  See Kutscherousky v. 
West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that 
the "presumption of credibility "  doctrine, as articulated 
in Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by 
the ruling in Hodge, and continues to be binding precedent).  
The Board is required to give consideration to all of the 
evidence received since the last disallowance of this claim 
on any basis, in this case, since the RO decision dated in 
January 1991.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

The record at the time of the RO's January 1991 decision 
included, in pertinent part, the veteran's claim for service 
connection, his service medical records, and post service lay 
statements.  

Available service medical records are entirely negative for 
complaints, findings or treatment associated with a 
respiratory disorder.  Although in February 1958 the veteran 
was treated for complaints of a sore throat, a diagnosis was 
not provided.  In December 1959, he was evaluated for 
tonsillitis.  At separation in 1960 the veteran specifically 
denied sinusitis, hay fever, asthma, shortness of breath, 
chest pain and chronic cough. 

Also in support of his claim was a lay statement from the 
veteran who indicated that during basic training he developed 
respiratory problems as a result of exposure to air/wind 
blown particles.  He stated that he was seen in the infirmary 
on a number of occasions.  The veteran also submitted 
statements from his brother, his wife and his aunt dated in 
November and December of 1990 regarding post service symptoms 
beginning in 1960 as well as descriptions of private medical 
treatment after discharge.  

In rating actions dated in January and April 1991, the RO 
denied the veteran's claim of service connection for a 
respiratory disorder noting that it had not been present in 
service or to a compensable degree within one year of 
discharge.  

The additional evidence received since 1991 consists of post 
service medical records dated from 1960 to 1998, various lay 
statements, hearing testimony, Social Security (SSA) records 
and copies of excerpts from articles and medical journals.  

A statement from a private physician, D. G. Mayernik, M.D. 
dated in January 1985 noted that the veteran had been 
hospitalized for what was initially thought to be pneumonia.  
At that time the veteran gave a history of multiple 
admissions to the emergency room over the past several years 
for shortness of breath.  The examiner concluded that the 
veteran's history and examination were consistent with 
longstanding but undiagnosed bronchial asthma.  The VA 
outpatient treatment records dated from 1993 to 1995 include 
a January 26, 1993 entry, which notes a past medical history 
of asthma since 1957.  Another entry noted a history of 
asthma since the age of 17.  A July 1996 VA examination 
report also contains a diagnosis of history of long-standing 
asthma since 1957 while in the military. 

The veteran has also submitted additional lay statements from 
relatives, friends and fellow servicemen.  These statements, 
indicate, in essence, that the veteran's respiratory disorder 
was caused by military service.  Of some significance is an 
August 1996 statement from L.T. Slaney, who apparently knew 
the veteran prior to service, but also served with him during 
basic training.  He stated that in service the veteran 
developed a "terrible cough" and seemed to have respiratory 
problems.  Also of record is a statement dated in August 1997 
from W.C. Harsanyi who also served with the veteran and 
observed his respiratory problems during service.  

Based on a review of all of the evidence added to the record 
since the RO rendered its final decision in January 1991, the 
Board determines that new and material evidence has been 
presented.  This additional evidence (in its entirety) is 
new, as it was neither previously of record nor previously 
considered by the RO in January 1991.   Also it is material 
as it establishes a current disability diagnosed as asthma, a 
history of hospitalization, and extensive treatment including 
medication.  

The statements from fellow servicemen have a significant 
effect on the facts previously considered.  These statements 
are material insofar as they show that the veteran appeared 
to have respiratory symptomatology in service.  Together, the 
lay statements and the VA treatment records, reflecting the 
long-term nature of the veteran's complaints, suggest the 
possibility that a respiratory disorder was first manifest in 
service.  In view of the less stringent standard for 
materiality set forth in Hodge, the evidence is also material 
because it addresses one of the fundamental requirements for 
service connection - namely, evidence of service incurrence ( 
see Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992)), the 
reason the RO denied the claim. 

Consequently, the newly submitted evidence in this case is 
sufficient to reopen the veteran's previously denied claim.  
This evidence must be considered in light of all the 
evidence, both old and new, in order to fairly decide the 
merits of the veteran's claim of entitlement to service 
connection for a respiratory disorder.


2.  Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (2001).  Where there is a chronic disease 
shown as such in service or within the presumptive period 
under § 3.307 so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2001).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).  Service connection may be presumed 
for certain disorders where present to a degree of 10 percent 
within 1 year of qualifying service.  38 C.F.R. § 3.307, 
3.309 (2001). 

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992);  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).


A.  Hearing Loss

In cases involving service connection for hearing loss, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, and 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, and 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2001).

Available service medical records show that audiometric 
testing in January 1959 revealed pure tone thresholds in the 
right ear were 0 (15), 0 (10), 5 (15), and 20 (25) decibels, 
at 500, 1,000, 2,000, and 4,000 Hertz respectively.  Pure 
tone thresholds in the left ear at the same frequencies were 
0 (15), 0 (10), 0 (10), and 0 (5) decibels.  (Figures in 
parentheses represent conversion of ASA values to ISO 
standards, in use in the military beginning in November 1967; 
such conversion is given to facilitate data comparison.)  The 
veteran's separation examination in 1960 showed that hearing 
acuity measured by whispered voice was 15/15, indicative of 
normal hearing.  On audiometric examination pure tone 
thresholds in the right ear were 5 (10), -5 (5), -5 (5), and 
-5 (0) decibels, at 500, 1,000, 2,000, and 4,000 Hertz 
respectively.  Pure tone thresholds in the left ear at the 
same frequencies were -5(10), -5 (5), 0 (10), and -5 (0) 
decibels.  These findings are also indicative of normal 
hearing.  There was no hearing loss or ear pathology 
objectively noted.

The post-service evidence includes private and VA medical 
records, as well as records from the Social Security 
Administration (SSA), which, together, cover a period from 
1960 to 1998.  The SSA records are notably negative for any 
medical evidence, apart from VA medical records, documenting 
any complaints, findings or diagnosis pertaining to hearing 
loss.  In addition the Board notes that the veteran was 
awarded SSA benefits based on psychiatric disability, 
including hypochondriasis and obsessive-compulsive disorder. 

A post-service medical report (aviation cadet) dated in 
September 1960 was likewise indicative of normal hearing.  
Puretone thresholds in the right ear were 0 (15), 0 (10), 0 
(10), 10 (20), and 20 (25) decibels at 500, 1,000, 2,000, 
3,000, and 4,000 Hertz.  In the left ear pure tone thresholds 
were 0 (15), -5 (5), -5 (5), -5 (5), and 5 (10) decibels at 
the same frequencies.  The claims file also includes an 
uninterpreted graphic representation of audiometric data in 
August 1997, as well as a treatment record showing a 
diagnosis of sensorineural hearing loss - noise induced.  
Puretone thresholds in the right ear were 20, 5, 5, 10, 80, 
95, 90 decibels at 250 500, 1,000, 2,000, 3,000, 4,000, and 
8,000.  Puretone thresholds in the left ear at the same 
frequencies were 10, 5, 10, 5, 25, 65, and 40 decibels.  
Speech discrimination was 100 percent in the right ear and 96 
percent in the left ear.  The examiner concluded that left 
ear hearing was within normal limits from 250 to 3,000 Hertz, 
sloping to a moderately severe sensorineural hearing loss at 
4,000 Hertz and rising to mild at 8,000 Hertz.  Hearing was 
within normal limits on the right from 250 to 2,000 sloping 
to a severe to profound sensorineural hearing loss from 3,000 
Hertz to 8,000 Hertz.  Speech discrimination was excellent 
bilaterally.  The veteran was not considered a candidate for 
hearing aids.  

According to the service medical records, hearing loss, as 
defined by 38 C.F.R. § 3.385, was not present at any time 
during service, at the time of discharge, or within a year 
thereafter.  Thus, there is no competent medical evidence of 
hearing loss during service or of aggravation of a 
preexisting ear disorder during service.  In this case, the 
medical evidence tends to establish that the veteran 
developed hearing loss after separation from military 
service.  However, when audiometric tests at the veteran's 
separation from service do not meet the regulatory 
requirements under 38 C.F.R. § 3.385, a veteran may 
nevertheless establish service connection for current hearing 
disability by showing that the current disability is causally 
related to service.  Hensley v. Brown, 5 Vet. App. 155, 160 
(1993).  Thus, service connection may still be granted for 
bilateral hearing loss if the evidence so warrants.

Post-service audiometric results indicate that the veteran 
had bilateral hearing loss disability as defined in 38 C.F.R. 
§ 3.385 in August 1997, decades after service.  However that 
examination simply diagnosed bilateral hearing loss and did 
not specifically attribute the veteran's hearing impairment 
to his military service.  No additional post service medical 
records that discuss etiology of the veteran's hearing loss 
have been obtained and associated with the claims folder.  In 
other words, no one with sufficient expertise has provided an 
opinion that the veteran has a bilateral hearing disability 
which is traceable to his military service, either having its 
onset during service or as the product of continued symptoms 
since service.  

The only other evidence submitted in support to the veteran's 
claim is his hearing testimony.  The veteran presented 
testimony at a RO hearing in January 1997 about the onset and 
severity of his claimed disabilities.  At that time he 
testified that he had an ear infection in the right ear while 
in service.  Later, during a travel board hearing in August 
1997 he provided similar testimony.  He later indicated in an 
October 1997 statement that he sustained numerous "severe 
direct blows" to his ears when he was in the service in 
August 1957.  The veteran also gave an account of exposure to 
loud noise from the firing range without ear protection.

Overall, the Board finds the veteran's reports of history to 
be entitled to little credibility, as they are inconsistent 
and revised each time the veteran alleges a new cause for his 
hearing loss.  The problem in this case is that the available 
service medical records do not refer to any loss of hearing 
or other indication of a disability, and the other available 
medical reports are dated many years after the veteran's 
active service ended.  Specifically, the veteran's separation 
examination in 1960 showed normal hearing, under VA standards 
defined above, and audiometric testing conducted several 
months later showed normal hearing as well.  Thus hearing 
loss, as defined by 38 C.F.R. § 3.385, was not present at any 
time during service, at the time of discharge or within a 
year thereafter.  

Likewise, the Board has carefully considered the information 
submitted by the veteran, which he obtained from various 
medical treatises regarding possible causes for hearing loss.  
However, this evidence is insufficient to provide evidence of 
a link between the veteran's averment of decreased hearing in 
service and a current diagnosis of hearing loss.  The 
treatise evidence submitted is simply "too general and 
inconclusive" to make a link more than speculative or to 
outweigh the specific medical evidence in this case.  See 
Sacks v. West, 11 Vet. App. 314 (1998).

The Board therefore finds that the preponderance of the 
evidence is against the claim for bilateral hearing loss and 
that the benefit-of-the-doubt rule does not apply.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001).


B.  Left Leg Disability

Service medical records show that in April 1957 the veteran 
was evaluated for a left leg injury after bumping it against 
a footlocker.  There was no muscle spasm present but there 
was severe pain with pressure and weight on leg.  X-rays of 
the left leg were negative.  The veteran was excused from 
duty.  However, there is no credible evidence of chronic left 
leg residuals.  The episode was apparently acute and 
transitory in nature and resolved with treatment, as there 
are no subsequently dated medical records on file reflecting 
further complaints, evaluation or treatment during the 
remaining months of service.

The post-service evidence includes private and VA medical 
records, as well as records from the Social Security 
Administration (SSA), which, together, cover a period from 
1960 to 1998.  The SSA records are notably negative for any 
medical evidence, apart from VA medical records, documenting 
any complaints, findings or diagnosis pertaining to his left 
leg disorder.  In addition the Board notes that the veteran 
was awarded SSA benefits based on psychiatric disability.  

There are no post-service treatment records regarding a left 
leg disability other than reports compiled in the 1990s 
reflecting treatment and/or complaints of left leg pain, 
variously attributed to radiating pain from non-service 
connected back impairment, left knee impairment (not the 
subject of this appeal) or deep vein thrombosis, attributed 
to prolonged bedrest secondary to back pain.  Of record is a 
July 1996 VA examination report which shows the veteran had a 
history of recurrent deep vein thrombosis which he attributed 
to his left leg injury in service.  The VA examiner noted the 
veteran's history of deep vein thrombosis but did not provide 
a current diagnosis of a left leg disability.  The existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. §§  1110, 1131 (West 
1991); see Degmetich v. Brown, 104 F.3d 1328 (1997).  Here 
the 1996 VA examination was negative for any left leg 
disability and the veteran's history of deep vein thrombosis 
alone cannot satisfy the criteria for a current left leg 
disability.  Further, additional treatment records appear to 
only describe a history of treatment for deep vein 
thrombosis, with no other clinical findings and the examining 
physicians did not relate the symptoms to military service or 
any incident therein. 

During a RO hearing in January 1997, the veteran testified 
that he sustained a deep bone bruise in service that required 
the use of crutches.  He stated that since the injury he 
noticed a difference with his left leg compared to the right.  
The veteran testified that he had many problems with his left 
leg at the site of the original injury.  During an August 
1997 travel board hearing before the undersigned the veteran 
testified that his left leg injury caused a permanent 
depression in the bone and that over the years there had been 
functional loss in the left leg.  He also testified that 
there was a possibility that the deep vein thrombosis could 
be related. 

In various lay statements the veteran has indicated that in 
service he was taken by ambulance to receive treatment for 
his left leg and that injury was so severe that he was issued 
crutches.  He also described a deep indentation in the tibia 
and that at the time of the injury he had damage to the skin.  
He has essentially asserted that his prior injury in service 
was such that his deep vein thrombosis had a disproportionate 
effect on his already weakened and damaged left leg.  
However, to the extent that these statements describe the 
severity of the veteran's 1957 injury, they are contradicted 
by the contemporaneous medical reports.  The Board notes that 
there was the trauma to the left leg in 1957, but not of the 
type or severity alleged by the veteran.  The service medical 
records note no complaints of any of the symptoms that the 
veteran now reports or any description of the type of serious 
injury that the veteran now details.  The Board finds that 
the objective contemporaneous medical records are more 
probative to the question of the severity of the injury in 
question than the veteran's inconsistent history reported 
many years after the injury.  The Board further finds that 
the evidence preponderates against a conclusion that the 
veteran suffered any sequelae from the left leg injury other 
than the single report of leg pain during service, which had 
resolved by service separation.

Also, as a layperson, the veteran is not competent to provide 
an opinion requiring medical knowledge, such as a question of 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Accordingly, his own opinion and his theories about 
how his relatively minor leg injury in service impacted on 
deep vein thrombosis do not constitute competent medical 
evidence in support of his claim and thus carry no probative 
weight on the critical question in this matter of medical 
causation.  Likewise, the generic medical treatise evidence 
submitted by the veteran is insufficient to provide evidence 
of a current diagnosis of a left leg disability linked to 
military service or an event therein.  

The Board therefore finds that the preponderance of the 
evidence is against the claim for a left leg disability and 
that the benefit-of-the-doubt rule does not apply.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001).




	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for a left leg disorder is 
denied.

New and material evidence has been received and the claim for 
service connection for a respiratory disability is reopened.  
The appeal of this issue is allowed to this extent only. 



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.

 


